Slip Op. 14 - 149

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                           :
CATFISH FARMERS OF AMERICA, et al.,        :
                                           :
                    Plaintiffs,            :
                                           :
                v.                         : Before: R. Kenton Musgrave, Senior Judge
                                           :
UNITED STATES,                             : Court No. 11-00252
                                           :
                    Defendant,             :
                                           :
               and                         :
                                           :
IDI CORPORATION and                        :
THIEN MA SEAFOOD COMPANY, LTD.,            :
                                           :
                    Defendant-Intervenors. :
                                           :

                                           OPINION

[Sustaining remand results on seventh new shipper reviews of antidumping duty order on frozen fish
fillets from the Socialist Republic of Vietnam.]

                                                                       Dated: December 19, 2014

       Valerie A. Slater, Jarrod M. Goldfeder, Natalya D. Dobrowolsky, and Nicole M. D’Avanzo,
Akin, Gump, Strauss, Hauer & Feld, LLP, of Washington DC, for the plaintiffs.

       Ryan M. Majerus, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington DC, argued for the defendant. On the brief were Stuart F.
Delery, Assistant Attorney General, Robert E. Kirschman, Jr., Director, and Franklin E. White, Jr.,
Assistant Director. Of Counsel was David W. Richardson, Attorney-International, Office of the
Chief Counsel for Trade Enforcement and Compliance, U.S. Department of Commerce.

      Matthew J. McConkey, Mayer Brown LLP, of Washington DC, for defendant-intervenors IDI
Corporation and Thien Ma Seafood Company, Ltd.
Court No. 11-00252                                                                           Page 2


               Musgrave, Senior Judge: In this Court No. 11-00252, the plaintiffs contested aspects

of Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final Results of the

Antidumping Duty New Shipper Reviews, 76 Fed. Reg. 35403 (June 17, 2011) (seventh new shipper

reviews) that were virtually identical to certain issues raised in Court No. 11-00109 and that were

addressed in the context of Slip Op. 13-63 (May 23, 2013), familiarity with which is here presumed.

Consistent therewith, this case was remanded to the International Trade Administration, United

States Department of Commerce (“Commerce”) for further proceedings. Slip Op. 13-91 (July 22,

2013). The remand results entail Commerce’s analysis of the two broad issues remanded with the

case for reconsideration, and they explain why Commerce continued on remand to maintain the

selection of Bangladesh as the primary surrogate country and also explain the selection of surrogate

values (“SVs”) for the fish waste and fish skin by-products using information from the “Vitarich”

price quote. Accounting for all calculation changes that resulted from addressing the issues of the

prior opinion(s), including Commerce’s voluntary remand request on the fish waste SV, Commerce

determined the margins for all respondents as de minimis, including those for defendant-intervenors

IDI Corporation and Thien Ma Seafood Company, who submitted comments on the draft remand

results to Commerce but submit no further comments here. The plaintiffs argue for further remand

with respect to Commerce’s “broad market average” analysis and “specificity” (i.e., level of trade)

reasoning, but for the reasons explained in Slip Op. 14-144 (Dec. 18, 2014), the results of remand

will be sustained and judgment entered to that effect.



                                                         /s/ R. Kenton Musgrave
Dated: December 19, 2014                                 R. Kenton Musgrave, Senior Judge
       New York, New York